Citation Nr: 1329546	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic posttraumatic left facial numbness. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability. 

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The issue of entitlement to service connection for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied claims 
for entitlement to service connection for a low back 
disability and chronic posttraumatic left facial numbness; 
the Veteran did not timely perfect an appeal for this 
determination. 

2.  Evidence received since the August 2004 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability.

3.  Evidence received since the August 2008 rating decision 
does not raise a reasonable possibility of substantiating 
the claim of service connection for chronic posttraumatic 
left facial numbness.


CONCLUSION OF LAW

1.  The August 2004 rating decision in which the RO denied 
the claims for service connection for a low back disability 
and chronic posttraumatic left facial numbness is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2013).


2.  As pertinent evidence received since the August 2004 
denial is new and material, the criteria for reopening the 
claim for service connection for a low back condition are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2013).

3.  New and material evidence has not been received to 
reopen a claim for entitlement to service connection for 
chronic posttraumatic left facial numbness.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For claims that have been finally denied, VA must inform the 
claimant of the unique character of the evidence that must 
be presented to reopen that claim because the terms "new" 
and "material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  The Secretary must look at the bases for the denial 
in the prior decision and provide the claimant with notice 
of what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial. The 
duty to notify was satisfied via a letter sent to the 
appellant in May 2008.

The duty to assist has also been satisfied.  VA has obtained 
the appellant's service treatment records (STRs), VA medical 
records and private treatment records identified by the 
appellant as relevant to the appeal.  

VA is not required to provide a medical examination to a 
claimant seeking to reopen a previously and finally 
disallowed claim prior to a determination that new and 
material evidence has been received. 38 C.F.R. § 
3.159(c)(4)(C)(iii); 
Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Circ. 2003).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim. 

II.  New and Material Evidence

In general, RO decisions that are not timely appealed are 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  However, if 
new and material evidence is presented or secured to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108. 

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). If the Board finds that no such evidence 
has been offered, this is where the Board's analysis must 
end; hence, what the RO may have determined in this regard 
is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d 
at 1383. 

New evidence is defined as existing evidence that was not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material 
evidence raises a reasonable possibility of substantiating a 
claim is "low." Moreover, in determining whether this low 
threshold is met, consideration need not be limited to 
consideration of whether the newly submitted evidence 
relates specifically to the reason why the claim was last 
denied, but instead should ask whether the evidence could 
reasonably substantiate the claim were the claim to be 
reopened, either by triggering the VA's duty to assist or 
through consideration of an alternative theory of 
entitlement. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Veteran's claims for entitlement to service connection 
for a low back disability and chronic posttraumatic left 
facial numbness were initially denied in an August 2004 
rating decision.  In denying the claims, the RO found the 
Veteran had no diagnosis of a current back disability in the 
record and no evidence of an in-service injury or treatment.  
Regarding the chronic posttraumatic left facial numbness, 
the RO found the Veteran had an in-service injury to the 
left upper lip, but no current diagnosis of or treatment for 
left facial numbness.  The Veteran did not appeal the August 
2004 denial of the claims and the decision became final. 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

III.  Chronic Posttraumatic Left Facial Numbness

Evidence of record at the time of the August 2004 denial 
consisted of the Veteran's service treatment records and his 
assertions of chronic posttraumatic left facial numbness 
during military service. 

The evidence received since the August 2004 rating decision 
includes copies of the service treatment records and the 
Veteran's assertions.  The Veteran argues that the excerpts 
of the service treatment records he submitted note the left 
upper lip laceration which he claims resulted in facial 
numbness.  

The records and argument are duplicative of those considered 
in the prior rating decision.  As no new evidence has not 
been received, the claim cannot be reopened.  

IV.  Low Back Disability

Evidence of record at the time of August 2004 denial 
consisted of service treatment records and the Veteran's 
assertions of a low back condition incurred during military 
service.  

The evidence received since the August 2004 denial of the 
claim includes copies of service treatment records 
indicating treatment for low back pain in December 1988 and 
October 1989; the report of a January 2011 VA examination; 
VA and private treatment records noting diagnoses of back 
disabilities and the Veteran's statements that he was 
injured in service and that he has experienced chronic, 
periodic and worsening back pain since that time. 

While the STRs are not "new" evidence as they were of record 
at the time of the August 2004 rating decision, the RO did 
not specifically reference the back complaints in that 
decision.  The current treatment records are new and 
material because they relate to previously unestablished 
facts-the diagnosis of a current back disability and 
potential incurrence of a chronic, intermittent back 
disorder during service that has continued to the present 
time-and raise a reasonable possibility of substantiating 
the claim. 38 C.F.R. § 3.303(b); Shade, 24 Vet. App. at 118. 
As new and material evidence has been received, reopening of 
the claim for entitlement to service connection for a back 
disability is warranted. 


ORDER

As new and material evidence has not been received, the 
claim for entitlement to service connection for chronic 
posttraumatic left facial numbness is not reopened; the 
appeal is denied.   

As new and material evidence has been received, the claim 
for entitlement to service connection for a low back 
disability is reopened and to that extent the claim is 
granted. 


REMAND

The Veteran was afforded a VA examination in January 2011 
which included findings of moderately severe narrowing of 
the L5/S1 disc, moderate narrowing of the L4/L5 disc, and 
anterior subluxation of L5 on S1.  The examiner diagnosed 
lumbosacral degenerative disc disease and first degree 
anterior subluxation of L5 on S1, but opined that the 
Veteran's current back disability was "less likely as not 
(less than 50/50 probability) related to low back pain in 
service" because the Veteran was "only seen on two occasions 
for acute lower back pain in the military, and he was 
treated conservatively with fair results."  The examiner 
also indicated that degenerative disc disease is 
"multifactorial and caused by age, time, poor posture, 
trauma/injury, and heavy physical or repeated lifting 
(inadequately)."  

It appears that the examiner failed to consider an in-
service injury that occurred in October 1989, when the 
Veteran was diagnosed with spondylolisthesis at L5 and a 
compression fracture at T12.  Therefore, the VA examination 
is inadequate and it is necessary to obtain a new medical 
opinion that takes into account the Veteran's October 1989 
injury and any additional medical evidence that may be 
obtained by the RO. Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Barr v. Nicholson, 21 Vet. App. 303, (2007). 

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide names and 
addresses of all medical care providers 
who treated him for a low back 
disability since service.  After 
securing the necessary release, obtain 
those records. The AMC/RO should also 
obtain the Veteran's medical records 
for treatment from the VA Medical 
Center from February 2011 to the 
present. 

2.	After obtaining the above records, to 
the extent available, schedule the 
Veteran for an appropriate VA 
examination to determine the current 
nature and likely etiology of the 
claimed back disability. 

Based on the examination and review of 
the record, the examiner should answer 
the following question: is it at least 
as likely as not (i.e., probability of 
approximately 50 percent), that any 
diagnosed back disorder(s) had its 
clinical onset in service or is 
otherwise related to active duty, 
specifically the Veteran's claims that 
his back pain began as a result of an 
injury that occurred in-service.

In answering these questions, the 
examiner is directed consider the 
Veteran's entire history, to include an 
October 1989 entry in the service 
treatment records that indicates that 
the Veteran was diagnosed with 
spondylolisthesis at L5 and a 
compression fracture at T12.  The 
examiner should also address the 
Veteran's lay statements that he has 
had chronic back pain since his injury 
in service.  

A complete and detailed rationale 
should be given for all opinions and 
conclusions expressed. 

3.	Then, readjudicate the issue of 
entitlement to service connection for a 
low back disability. If the benefit 
remains denied, the Veteran should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond. The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


